Case 6:20-cr-00002-SEH Document 13 Filed 04/17/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, Case No. CR 20-02-H-SEH
Plaintiff,
ORDER
Vs,
CASEY RAY CULP,
Defendant.

 

 

On April 2, 2020, United States Magistrate Judge John T. Johnston entered
Findings and Recommendations Concerning Plea.' No objections were filed. Judge
Johnston’s Findings and Recommendations are reviewed for clear error.”

Upon de novo review of the record, and consideration of the Plea Agreement
tendered under Federal Rule of Criminal Procedure 11, I find no clear error in Judge

Johnston’s Findings and Recommendations and adopt them in full.

 

'Doc. 12.

? McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th
Cir. 1981).
Case 6:20-cr-00002-SEH Document 13 Filed 04/17/20 Page 2 of 2

ORDERED:

Defendant’s Motion to Enter Guilty Plea? is GRANTED. The Court accepts
Defendant’s plea of guilty to Count I of the Indictment and the Defendant is adjudged
guilty of such offense.

All parties shall appear before this Court for sentencing as directed.

DATED this _/ 7 th of April, 2020.

doom Lftedller

Sam E. Haddon
United States District Judge

 

3 Doc. 7.
